          Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    ALLAN CAMP,                                   )
                                                  )
              Plaintiff,
                                                  )   Civil Action No. 2:19-635
                                                  )
    v.
                                                  )   Magistrate Judge Patricia L. Dodge
                                                  )
    ALLEGHENY COUNTY DISTRICT
                                                  )
    ATTORNEY’S OFFICE, MICHAEL
                                                  )
    STREILY, SANDRA PREHUS,
                                                  )
    ALLEGHENY COUNTY FORENSIC
                                                  )
    LABORATORIES, PENNSYLVANIA
                                                  )
    STATE POLICE (PSP) CRIME
                                                  )
    LABORATORY (DNA UNIT),
              Defendants.


                                 MEMORANDUM OPINION 1

         Plaintiff Allan Camp is a state prisoner serving a term of imprisonment imposed by the

Court of Common Pleas of Allegheny County following a 1994 criminal trial. In this civil action,

which Plaintiff brought under 42 U.S.C. § 1983, he claims that he has a right under the Fourteenth

Amendment’s Due Process Clause to post-conviction access to the “biological evidence (forensic

DNA evidence)” that the Commonwealth used to prosecute him. (ECF No. 56 at p. 1 and ¶¶ 7,

85). He seeks an injunction compelling Defendants to produce evidence to him for the purpose of

DNA testing. (Id. at pp. 1, 15 and ¶¶ 7, 85); see also ECF Nos. 70-73). Pending before the Court

are Defendants’ motions to dismiss (ECF Nos. 58, 60, 62) the Second Amended Complaint (ECF

No. 56). For the reasons that follow, their motions will be granted.


1
  In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily consented
to have a United States Magistrate Judge conduct proceedings in this case. Therefore, the
undersigned has the authority to decide dispositive motions and to enter final judgment.

                                                 1
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 2 of 15




I.     Background 2

       A.      Procedural Background

       In April 1994, a jury convicted Plaintiff of multiple counts of burglary, rape, involuntary

deviate sexual intercourse and related charges from nine separate criminal informations. The Court

of Common Pleas sentenced him to an aggregate term of 73 to 146 years of imprisonment. Camp,

2017 WL 1655398 at *1-2.

       Plaintiff filed with the Court of Common Pleas his third, and most recent, petition for relief

under Pennsylvania’s Post-Conviction Relief Act (“PCRA”) on June 10, 2015. Id. at 1. During the

litigation of that proceeding Plaintiff filed motions for discovery in which he sought production

and inspection of the evidence used to prosecute him. (ECF No. 56, ¶¶ 31-32 and Ex H). The Court

of Common Pleas dismissed Plaintiff’s third PCRA petition as time-barred under the applicable

one-year statute of limitations, which is codified at 42 PA. CONS. STAT. § 9545(b). Camp, 2017

WL 1655398 at *1. The PCRA’s statute of limitations is jurisdictional and, therefore, a

Pennsylvania court cannot ignore a petition’s untimeliness and reach the merits of the claims stated

therein. See, e.g., Commonwealth v. Mitchell, 141 A.3d 1277, 1284 (Pa. 2016).

       On May 2, 2017, the Superior Court issued a decision denying Plaintiff’s appeal, holding

that Plaintiff’s third PCRA petition was untimely. Camp, 2017 WL 1655398 at *1-3. The Second




2
  The following background is taken from the allegations of the Second Amended Complaint and
its attached documents, as well from information contained in the public record that Plaintiff
references in his responses to the motions to dismiss. That information, of which this Court takes
judicial notice, is contained in: (1) the decision of the Superior Court of Pennsylvania in
Commonwealth v. Camp, No. 1137 WDA 2016, 2017 WL 1655398 (Pa. Super. Ct. May 2, 2017)
(which Plaintiff attached to two of his responses); and (2) the Court of Appeals’ docket in
Plaintiff’s previous habeas-related case. All exhibit citations are to the documents attached to the
Second Amended Complaint.
                                                 2
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 3 of 15




Amended Complaint alleges that when Plaintiff was litigating that appeal he received a letter from

Cellmark Forensics Lab, dated February 24, 2017, in response to an inquiry he had made about

serology and DNA-testing technologies. (ECF No. 56, ¶¶ 37-40 and Ex. J (the “Cellmark Letter”)).

The information provided in the Cellmark Letter conflicts with the forensic evidence introduced

at Plaintiff’s criminal trial, including the results of DNA testing performed on that evidence. (Id.,

¶¶ 43-84).

       In April 2018, Plaintiff filed with the Third Circuit Court of Appeals a motion for leave to

file a second or successive federal habeas petition. 3 Relying upon the Cellmark Letter, among

other things, Plaintiff argued that he demonstrated the criteria necessary to obtain the Court of

Appeals’ authorization to file another habeas petition in which to litigate a claim that the

prosecution violated the rule of Brady v. Maryland, 373 U.S. 83 (1963). 4 See Motion, In re: Allan

Camp, Jr., No. 18-1841. (3d Cir. Apr. 18, 2018); 5 see also 28 U.S.C. § 2244(b)(2). The Court of

Appeals denied Plaintiff’s motion. See Order, In re: Allan Camp, Jr., No. 18-1841. (3d Cir. May




3
  In 2003, Plaintiff had filed with this Court an unsuccessful petition for a writ of habeas corpus
under 28 U.S.C. § 2254. The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
Pub. L. No. 104-132, 110 Stat. 1214 (1996), mandates that before a state prisoner can litigate a
second or successive federal habeas petition with the district court, he must first obtain
authorization from the appropriate court of appeals. 28 U.S.C. § 2244(b)(3). AEDPA’s allocation
of “gatekeeping” responsibilities to the courts of appeals has divested district courts of jurisdiction
over habeas applications that are second or successive. See, e.g., Burton v. Stewart, 549 U.S. 147
(2007).
4
  A Brady violation occurs when the government (1) knowingly presents or fails to correct false
testimony; (2) fails to provide requested exculpatory evidence; or (3) fails to volunteer exculpatory
evidence never requested. Haskell v. Superintendent Greene SCI, 866 F.3d 139, 149 (3d Cir. 2017)
(citations omitted).
5
  Plaintiff attached to two of his responses a page from the motion he filed with the Court of
Appeals. (ECF No. 70-3 at p. 2; ECF No. 71-2 at p. 2). The entire motion is available on the Court
of Appeals’ docket.

                                                  3
           Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 4 of 15




23, 2018).

         In May 2019, Petitioner commenced this civil action under 42 U.S.C. § 1983 by filing a

motion for leave to proceed in forma pauperis, which the Court granted, and the original

Complaint. (ECF Nos. 1, 4). He named as Defendants the Allegheny County District Attorney’s

Office (“DA’s Office”); the current District Attorney; the former District Attorney whose office

prosecuted his criminal case; Assistant District Attorneys (the “ADA”) Anthony Krastek, Michael

Streily, and Sandra Preuhs; 6 the Pennsylvania State Police Crime Laboratory DNA Unit (the

“PSP”); and the Allegheny County Forensic Laboratories (the “ACFL”).

         In July 2019, Plaintiff filed the First Amended Complaint. (ECF No. 10). After the

Defendants moved to dismiss that complaint (ECF Nos. 21, 29, 49), Plaintiff filed the Second

Amended Complaint on November 27, 2019. Plaintiff did not name as a defendant in the Second

Amended Complaint the current or the former District Attorneys or ADA Krastek and, therefore,

they were dismissed from this action. Therefore, the remaining Defendants are the DA’s Office,

the PSP, the ACFL and ADAs Preuhs and Streily (the “ADA Defendants”).

         B.      Factual Allegations in Second Amended Complaint

         According to the Second Amended Complaint, Plaintiff has a right under the Due Process

Clause to access the “biological evidence (forensic DNA evidence)” the Commonwealth used to

prosecute him. (ECF No. 56 at p. 1 and ¶¶ 7, 85). It specifically avers that Plaintiff “is entitled to

usable and reliable photocopies of the original serology and DNA reports…[and] photocopies of

all the originally used autorads” (id., ¶ 85) and that the DA’s Office, the PSP, and the ACFL have




6
    Plaintiff misspelled ADA Preuhs’ name. The Court uses the correct spelling.

                                                  4
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 5 of 15




custody of that evidence. (Id., ¶¶ 4-5 and p. 15). The Second Amended Complaint seeks injunctive

relief compelling these defendants to make that evidence available to Plaintiff. 7 (Id. at p. 15). It

does not seek any specific relief from the ADA Defendants.

       A significant portion of the Second Amended Complaint describes the information

provided to Plaintiff in the Cellmark Letter and why it calls into question the forensic evidence

introduced at his trial. (ECF No. 56, ¶¶ 43-84). It also contains a chronology of instances in which

Plaintiff, after his 1994 trial but before he received the Cellmark Letter in 2017, unsuccessfully

requested access to the forensic evidence used to prosecute him. (Id., ¶¶ 13-36). Defendants are

among those entities and individuals that Plaintiff attempted to contact for that purpose. (Id.).

       Five years after Plaintiff’s trial, in a letter dated May 22, 1999, he asked ADA Preuhs to

provide him with DNA and serology evidence. 8 (Id., ¶¶ 8, 16-19 and Ex. C). He made a similar

request in a letter he sent to ADA Streily dated October 30, 2016, more than twenty-two years

after his trial. (Id., ¶¶ 8, 34-35 and Ex. I). Both ADA Defendants ignored Plaintiff’s letter. (Id.,

¶¶ 17-18, 36). In October 2013, Plaintiff made a request to the PSP under Pennsylvania’s Right-

to-Know Law for access to the DNA evidence. (Id., ¶¶ 22-23 and Ex. E). In the PSP’s November

15, 2013 response, it informed Plaintiff that state law prohibited it from disclosing the evidence to




7
  As part of his request for relief, Plaintiff also seeks an order from this Court that “afford[s] [him]
an opportunity to present a timely appeal in the state courts if the evidence presents and supports
such an opportunity.” (ECF No. 56 at p. 15). That is not relief that he can receive in this civil action
because a federal court has no authority to direct a Pennsylvania court to deem a PCRA petition
timely filed under state law.
8
  The Second Amended Complaint also alleges that in September 1994 Plaintiff sent a letter to the
then-President Judge of the Court of Common Pleas requesting access to evidence, and in
May 1998 and June 1999 he asked that court’s clerk of courts to provide him with the same.
Plaintiff received no response to those requests. (ECF No. 56, ¶¶ 13-15, 20 and Exs. A, B, and D).

                                                   5
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 6 of 15




him. (Id., ¶ 24 and Ex. E). Plaintiff also made a Right-to-Know request to the ACFL for the

evidence in its custody. Although Plaintiff used the correct address on the mailing envelope, that

request was returned to him undelivered. (Id., ¶¶ 28-30 and Ex. G). 9

       All of the Defendants have moved to dismiss the Second Amended Complaint pursuant to

Federal Rule of Civil Procedure Rule 12(b)(6). 10 In his responses in opposition to Defendants’

motions, Plaintiff explains that the purpose of this § 1983 action is to obtain the forensic evidence

used to prosecute him so that it can be subject to DNA testing. (ECF No. 70, ¶¶ 6-10; ECF No. 70-

3 at 4-7). He acknowledges that “this action is not a typical § 1983 action claiming ‘damages,’ but

is a § 1983 action ‘seeking access’ to biological evidence for the purpose of DNA retesting for the

reasons mentioned in the second amended complaint.” (ECF No. 71-2 at p. 5; ECF No. 73 at p. 3).

II.    Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint, in

whole or in part, for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). In ruling on a Rule 12(b)(6) motion, courts generally consider only the complaint,

exhibits attached thereto, and matters of public record. Schmidt v. Skolas, 770 F.3d 241, 249 (3d

Cir. 2014).

       The Supreme Court has issued two decisions that pertain to the standard of review for

failure to state a claim upon which relief could be granted. It has held that a complaint must include



9
  The County of Allegheny Department of Administrative Services also received from Plaintiff a
Right-to-Know request, which it denied on December 11, 2013. (ECF No. 56, ¶¶ 25-27 and Ex. F).
10
   The DA’s Office and the ADA Defendants’ motion to dismiss and brief in support are at ECF
Nos. 60 and 61, and Plaintiff’s response is at ECF No. 70. The PSP’s motion to dismiss and brief
in support are at ECF Nos. 62 and 63, and Plaintiff’s response is at ECF No. 71. The ACFL’s
motion to dismiss and brief in support are at ECF Nos. 58 and 59, and Plaintiff’s response is at
ECF Nos. 72 and 73.
                                                 6
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 7 of 15




factual allegations that “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W]ithout

some factual allegation in the complaint, a claimant cannot satisfy the requirement that he or she

provide not only ‘fair notice’ but also the ‘grounds’ on which the claim rests.” Phillips v. County

of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008). In determining whether a plaintiff has met this

standard, a court must reject legal conclusions unsupported by factual allegations, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements;” “labels

and conclusions;” and “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (citations omitted). Mere “possibilities” of misconduct are insufficient. Id. at 679.

       The Court of Appeals has summarized this inquiry as follows:

       To determine the sufficiency of a complaint, a court must take three steps. First, the
       court must “tak[e] note of the elements a plaintiff must plead to state a claim.”
       Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1947, 173 L.Ed.2d 868 (2009).
       Second, the court should identify allegations that, “because they are no more than
       conclusions, are not entitled to the assumption of truth.” Id. at 1950. Third, “whe[n]
       there are well-pleaded factual allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an entitlement for relief.” Id.
       This means that our inquiry is normally broken into three parts: (1) identifying the
       elements of the claim, (2) reviewing the complaint to strike conclusory allegations,
       and then (3) looking at the well-pleaded components of the complaint and
       evaluating whether all of the elements identified in part one of the inquiry are
       sufficiently alleged.
Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

        “A document filed pro se is to be liberally construed and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers[.]” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citation and quotation marks

omitted); see also Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation to

liberally construe a pro se litigant’s pleadings is well-established.”).

                                                   7
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 8 of 15




III.   Discussion

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Importantly, § 1983 does not create substantive rights but instead “provides only remedies for

deprivations of rights established elsewhere in the Constitution or federal laws.” Kneipp v. Tedder,

95 F.3d 1199, 1204 (3d Cir. 1996).

       A.      The DA’s Office and the ADA Defendants

       The DA’s Office and the ADA Defendants raise several grounds in support of their motion

to dismiss (ECF No. 60). The Court will address their arguments that the averments of the Second

Amended Complaint and attachments are inadequate to support a claim under § 1983 because he

has no federal right to the evidence he seeks and he has not utilized the procedures available to

him to obtain access to that evidence for DNA testing. 11



11
  The DA’s Office argues that it is not an entity that can be sued under § 1983. See, e.g., Brock v.
Allegheny Cnty. Dist. Attorney Office, No. 12-cv-914, 2013 WL 3989452, *3 (W.D. Pa. 2013)
(“The proper defendant in a § 1983 claim asserted based upon the actions of a district attorney’s
office is the municipality of which the office is a subunit.”) (citing Reitz v. Cnty. of Bucks, 125
F.3d 139, 146, 148 (3d Cir. 1997) and Briggs v. Moore, 251 F. App’x 77, 79 (3d Cir. 2007)).
However, in civil actions such as this, in which a state prisoner is seeking injunctive relief in the
form of post-conviction access to evidence for DNA testing, the prisoner typically names as
defendants the custodians of the evidence, which usually includes the district attorney whose office
prosecuted the Plaintiff. See, e.g., Skinner v. Switzer, 562 U.S. 521, 529 (2011). As set forth above,
Plaintiff initially named as a defendant the current District Attorney of Allegheny County, but
subsequently dropped him from this lawsuit. Whether Plaintiff can proceed against the DA’s
Office itself, as opposed to the District Attorney, is a question the Court need not address since the
Second Amended Complaint and attachments are inadequate to support any cognizable claim for
which relief can be granted against the DA’s Office or any individual associated with it, including
the ADA Defendants and the District Attorney.
                                                    8
          Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 9 of 15




        This action is predicated upon Plaintiff’s contention that he has a due process right to post-

conviction access to the forensic evidence used to prosecute him. There is no freestanding federal

right outside of habeas corpus to post-conviction reexamination of evidence used in a state

prosecution. District Attorney’s Office for Third Judicial District v. Osborne, 557 U.S. 52, 71-72

(2009). Indeed, the law is clear that Plaintiff has no substantive due process right to access and re-

examine that evidence. Osborne, 557 U.S. at 72; Grier v. Klem, 591 F.3d 672, 678 (3d Cir. 2010)

(citing Osborne, 557 U.S. at 72); Bonner v. Montgomery Cnty., 458 F. App’x 135 (3d Cir. 2012)

(same). Thus, even when viewing the facts alleged in the Second Amended Complaint in the light

most favorable to Plaintiff, he does not raise a plausible substantive due process claim.

        In his response to the motion to dismiss of the DA’s Office and the ADA Defendants,

Plaintiff argues that the Cellmark Letter demonstrates “that he has a genuine and legitimate issue

of concern towards the forensic evidence used to convict him that warrants access to the biological

evidence for DNA testing.” (ECF No. 70, ¶ 6). He further asserts that he has a liberty interest in

having that evidence “retested [due] to facts gathered from Cellmark’s opinion.” (Id., ¶ 13; see

also id., ¶ 16 (“[a]lthough the Plaintiff had a hunch about the veracity of the biological evidence

used to convict him, it wasn’t until he received sound facts from Cellmark that he recognized

legitimately something was seriously ‘wrong’ with the forensics.”) (emphasis supplied by

Plaintiff)).

        In Osborne and Skinner the Supreme Court narrowly left the door open for a due process

claim under § 1983 where an inmate can show that the governing state law relating to post-

conviction examination or production of evidence denies him procedural due process. See also

Grier, 591 F.3d at 678-79; Spuck v. Pennsylvania, 456 F. App’x 72, 73 (3d Cir. 2012). To state a


                                                  9
        Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 10 of 15




claim under § 1983 for deprivation of procedural due process rights, a plaintiff must allege that

(1) he was deprived of an individual interest that is encompassed within the Fourteenth

Amendment’s protection of life, liberty, or property, and (2) the procedures available to him did

not provide due process of law. See, e.g., Osborne, 557 U.S. at 67-70; Hill v. Borough of Kutztown,

455 F.3d 225, 233-34 (3d Cir. 2006).

       State law may provide a prisoner with a liberty interest to prove his innocence through

post-conviction access to evidence for DNA testing. Osborne, 557 U.S. at 67. However, “[a]s made

clear by Osborne and Skinner, a procedural due process claim will only lie where a State’s

procedures for postconviction relief—and in particular those procedures in place for consideration

of DNA-testing requests—are so flawed as to be ‘fundamentally unfair or constitutionally

inadequate.’” Spuck, 456 F. App’x at 73 (quoting Grier, 591 F.3d at 679 and citing Skinner, 562

U.S. at 524, which noted that Osborne “left slim room for the prisoner to show that the governing

state law denies him procedural due process.”).

       Pennsylvania’s DNA-testing statute is codified at 42 PA. CONS. STAT. § 9543.1. It permits

an individual convicted of a criminal offense to file a post-conviction motion with the sentencing

court for performance of DNA testing on evidence related to the investigation or prosecution of

the case. If the individual obtains exculpatory evidence as a result of the DNA testing, that inmate

may then use that evidence as the basis of an exception to the one-year statute of limitations in a

subsequent PCRA petition for relief from the conviction. 42 PA. CONS. STAT. § 9543.1(f).

       There is no averment in the Second Amended Complaint that Plaintiff attempted to utilize

the statutory procedures available under Pennsylvania law to obtain post-conviction DNA testing

under § 9543.1, or that those procedures are inadequate. Therefore, even when read in the light


                                                  10
        Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 11 of 15




most favorable to Plaintiff, the Second Amended Complaint does not allege a plausible procedural

due process violation.

       Plaintiff admits in his response that he has not filed a motion in state court for DNA testing

based upon the information contained in the Cellmark Letter. (ECF No. 70, ¶¶ 12-16). In light of

this admission, it would be futile to provide him with an opportunity to amend his complaint for a

third time. Because Plaintiff has not invoked the state procedures available for the post-conviction

disclosure of evidence for DNA testing, he has no procedural due process claim currently available

to him. Although he insists that he can first litigate this § 1983 action and then file a motion in

state court for DNA testing under § 9543.1, he cannot proceed in that manner because he has no

freestanding federal right to access the evidence he seeks to have retested for the reasons already

discussed. See also Osborne, 557 U.S. at 72 (rejecting the plaintiff’s argument that it “recognize a

freestanding right to DNA evidence untethered from the liberty interests he hopes to vindicate with

it.”); id. at 71 (denying plaintiff’s attempt to “sidestep state process” by seeking DNA testing via

a § 1983 action and noting that, without attempting to use the state law procedures available, the

plaintiff “can hardly complain that they do not work in practice.”).

       In his opposition to each Defendant’s motion to dismiss, Plaintiff points out that his claims

are not barred by the principles outlined in Heck v. Humphrey, 512 U.S. 477 (1994) because the

results of the DNA testing he seeks would not “necessarily imply” the invalidity of his convictions.

Skinner, 562 U.S. at 534; Grier, 591 F.3d at 676-79. None of the Defendants, however, argue that

any claim raised in the Second Amended Complaint should be dismissed under Heck. Rather, they

provide other grounds to support their arguments that the Second Amended Complaint fails to state

a claim for which relief can be granted.


                                                11
        Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 12 of 15




       Plaintiff also cites Ake v. Oklahoma, 470 U.S. 68 (1985) and Slutzker v. Johnson, 393 F.3d

373 (3d Cir. 2004) in support of his position. Neither decision is relevant to this case. Ake, which

was decided by the Supreme Court on direct review of a state defendant’s conviction, held that the

state must in some circumstances provide indigent defendants with access to a particular kind of

expert, a psychiatrist, to ensure fundamental fairness at trial. Slutzker was a habeas action in which

the Court of Appeals determined that the writ should be granted because the prosecution violated

Brady when it failed to disclose evidence to the petitioner prior to his trial. The holding in Slutzker

has no applicability to this case because, as explained by the Supreme Court in Osborne, “Brady

is the wrong framework” within which to consider what process is due an inmate seeking post-

conviction access to evidence. Osborne, 557 U.S. at 68-69. Additionally, to the extent that Plaintiff

is arguing that the prosecution in his criminal case committed a Brady violation, such a claim

would be cognizable only in a federal habeas action and the Court of Appeals has already

determined that the Cellmark Letter did not warrant granting Plaintiff authorization to file another

habeas petition.

       Finally, Plaintiff also argues that the Defendants “acted with deliberate indifference to deny

[him] access to the evidence” (ECF No. 70 at p. 6) and he makes a cursory assertion that the

Defendants violated his right to equal protection under the law (ECF No. 70-3 at p. 3). The

averments of the Second Amended Complaint do not state a cause of action under the Eighth

Amendment or the Equal Protection Clause 12 and statements by Plaintiff in his response to a



12
   To state a claim under the Equal Protection Clause, “a plaintiff must at a minimum allege that
he was intentionally treated differently from others similarly situated by the defendant and that
there was no rational basis for such treatment.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 243
(3d Cir. 2008). The Second Amended Complaint does not allege the existence of any similarly
situated person who received post-conviction access to evidence for DNA testing.
                                                12
         Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 13 of 15




motion to dismiss cannot serve to amend the complaint. Commonwealth of Pa. ex rel. Zimmerman

v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”) (internal marks and citation omitted);

Bracken v. Cnty. of Allegheny, No. 2:16-cv-171, 2017 WL 5593451, at *2 (W.D. Pa. Nov. 21,

2017) (“A pleading may not be amended by a brief in opposition to a motion to dismiss.”). The

Court will not grant Plaintiff leave to file a third amended complaint to allege a cause of action

under either legal theory since he has no right under the Eighth Amendment to compel the

disclosure of evidence for post-conviction DNA testing, Alvarez v. Attorney General for Florida,

679 F.3d 1257, 1265 (11th Cir. 2012). Moreover, while he makes a passing reference to a purported

violation of his right to equal protection in his response, he does not indicate that he would be able

to state a plausible equal protection claim, and he has already had two opportunities to amend his

original complaint and cure any deficiencies in the pleading of his claims.

        For all of these reasons, the DA’s Office and the ADA Defendants’ motion to dismiss will

be granted. 13

        B.       The PSP and the ACFL

        The PSP argues in its motion to dismiss (ECF No. 62) that it is immune from suit under

the Eleventh Amendment, which precludes lawsuits against a state in federal court regardless of

the type of relief sought. See, e.g., Lavia v. Pa., Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000);




13
   The ADA Defendants also argue that they are entitled to prosecutorial immunity and that
Plaintiff’s claims against them are untimely under the two-year statute of limitations applicable to
§ 1983 claims. There is no need for the Court to reach these arguments in light of Plaintiff’s
confirmation that he only seeks injunctive relief in this action, as well as the Court’s conclusion
that he has no freestanding federal right to access the evidence he seeks and the Second Amended
Complaint does not state a plausible substantive or procedural due process claim.
                                                 13
        Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 14 of 15




Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985); Pennhurst State School & Hospital v.

Halderman, 465 U.S. 89 (1984). It is well settled that the PSP is an agency or arm of the

Commonwealth of Pennsylvania and, therefore, is entitled to the same Eleventh Amendment

immunity which the Commonwealth enjoys. See, e.g., Shine v. Merenda, 586 F. App’x 95, 97 (3d

Cir. 2014); Akl v. Pennsylvania State Police Troop K-Delaware Cnty., No. 16-cv-1096, 2016 WL

5341744, *3 (E.D. Pa. Sept. 23, 2016) (collecting cases). While a state may lose its immunity by

Congressional abrogation or by waiver, Congress did not abrogate states’ sovereign immunity

when it enacted § 1983, Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989), and the

Pennsylvania legislature has expressly declined to waive its sovereign immunity by statute. Lavia,

224 F.3d at 195; 42 PA. CONS. STAT. ANN. § 8521(b).

       The ACFL argues in in its motion to dismiss (ECF No. 58) that it is a sub-unit of Allegheny

County and the Second Amended Complaint fails to allege adequately that Plaintiff’s

constitutional rights were caused by a policy or custom of Allegheny County as required by Monell

v. Dep’t of Social Services of the City of New York, 436 U.S. 658, 691 (1978).

       Plaintiff does not address the PSP’s immunity argument or the ACFL’s Monell argument

in his response to their respective motions to dismiss. (ECF No. 71-73). Rather, he indicates that

he has named them as defendants in this action because they have custody of the evidence he wants

to have DNA tested, and he restates the same arguments he has advanced in his opposition to the

DA’s Office and the ADA Defendants’ motion to dismiss. Those arguments have no merit for the

reasons the Court has already discussed.




                                               14
        Case 2:19-cv-00635-PLD Document 79 Filed 05/27/20 Page 15 of 15




       Therefore, the PSP’s motion will be granted as it is immune from suit under the Eleventh

Amendment 14 and the ACFL’s motion will be granted because Plaintiff fails to allege that his

constitutional rights were violated by a policy or custom of Allegheny County.

       C.      Leave to Amend

       When dismissing a civil rights case for failure to state a claim, a court must give a plaintiff

the opportunity to amend a deficient complaint, irrespective of whether it is requested, unless doing

so would be “inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482

F.3d 247, 251 (3d Cir. 2007). “An amendment is futile if the amended complaint would not survive

a motion to dismiss for failure to state a claim upon which relief could be granted.” Alston v.

Suzuki, 227 F.3d 107, 121 (3d Cir. 2000). Because any amendment would be futile for all of the

reasons discussed herein, the Court will not grant Plaintiff leave to file a third amended complaint.

IV.    Conclusion

       Based upon the foregoing, the Court will grant Defendants’ motions to dismiss. (ECF Nos.

58, 60, 62). Appropriate Orders follow.

                                              BY THE COURT:



Dated: May 27, 2020                           __________________________
                                              PATRICIA L. DODGE
                                              United States Magistrate Judge




14
   The PSP also argues that any claim Plaintiff makes against it is time-barred under the two-year
statute of limitations. Because the PSP is immune from suit and the Court will grant its motion to
dismiss on that basis, it need not evaluate the PSP’s statute of limitations argument.
                                                 15
